Citation Nr: 0932374	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  04-37 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for right 
sciatic neuropathy with history of herniated nucleus pulposis 
lumbar right, which is currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1966 to 
July 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating 
determination of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in November 2003, a statement of the case was issued in July 
2004, and a substantive appeal was received in September 
2004.

The Board observes that the Veteran's September 2004 
substantive appeal expressed: "I also have depression due to 
the incapacitation and loss of flexion."  This statement 
appears to raise a claim of entitlement to service connection 
for depression secondary to right sciatic neuropathy.  The 
Board hereby refers this issue to the RO for any appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a VA Form 9 which was received at the RO in September 
2004, the appellant requested a videoconference Board hearing 
to be conducted at the RO.  The claims file reflects that the 
Veteran was scheduled to appear at such a hearing on two 
occasions, being most recently scheduled for a 
videoconference hearing on July 20, 2009, but did not report 
for the hearing.

The claims folder contains a letter dated July 15, 2009, from 
the Veteran's representative indicating that the Veteran has 
moved away from the area in which he was scheduled to attend 
the videoconference hearing (Houston) and requests a new 
videoconference hearing be scheduled near his new area of 
residence (Denver).  The Board finds that the Veteran has 
shown good cause for his failure to appear at the July 2009 
hearing, and that a rescheduling of the Board hearing is 
appropriate to provide the Veteran with the opportunity to 
present testimony in support of his appeal.

Accordingly, the case is REMANDED for the following action:

The RO should make the appropriate 
arrangements to schedule the Veteran for a 
Board hearing in Denver, Colorado.  After 
the hearing is conducted, or in the event 
the Veteran withdraws his hearing request 
or fails to report for a scheduled 
hearing, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




